MEMO.ENDORSED

 

Case 7:19-cr-00736-NSR Document17 Filed 07/08/20 Page 1 of.2.. al

0 SON Y
U.S. Department of Justice = DOCUMENT

    

|| ELECTRONICALLY Fil!
United States Attorney DOC #:__ See =
Southern District of New York 247" PILED: TL&L 220

 

United States District Courthouse
300 Quarropas Street
White Plains, New York 10601

Status Conf. adjourned from July
July 8, 2020 9, 2020 until Sept. 11, 2020 at
11:00 am. Clerk of the Court
BY CM/ECF and Electronic Mail requested to terminate the motion
(doc. 16).
The Honorable Nelson S. Roman Dated: July 8, 2020
United States District Judge SO ORDERED:
Southern District of New York rR Dye ape

 

 

300 Quarropas Street = ES ne
New York, New York 10601 UNITED STATES DISTAIOT JUDGE.

Re: United States v. Fernando Fuentes-Reyna and Victor Guzman,
19 Cr. 736 (NSR)

Dear Judge Roman:

The Government writes respectfully, on behalf of all parties, to request an ad-
journment of the status conference currently scheduled for tomorrow, July 9, 2020.

On March 25, 2020, the Court adjourned the status conference scheduled for
March 27, 2020, to May 28, 2020, at 12:30 p.m., in light of COVID-19 and the emer-
gency declarations from the President and the Governor. That same day, the Court
excluded time, pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), through
May 28, 2020. On May 27, 2020, the Court again adjourned the status conference,
this time to July 9, 2020, and again excluded time, for substantially the same reasons.

The parties continue to discuss potential dispositions, but those discussions
are moving more slowly than usual, due to the continued restrictions imposed as a
result of COVID-19. If the parties appeared tomorrow, they expect they would ask for
an adjournment in order to continue those discussions. Accordingly, in order to pre-
serve judicial resources, and minimize unnecessary travel during the pendency of
various emergency orders, the parties respectfully request that tomorrow’s confer-
ence be adjourned for approximately one month.

I have communicated with the Court’s deputy, who told me that the Court is
available on September 11, 2020, at 11:00 a.m. Accordingly, the Government respect-
fully requests that tomorrow’s conference be adjourned to September 11, 2020, at
11:00 a.m.

Additionally, the ends of justice served by granting a continuance outweigh the
best interests of the public and the defendants in a speedy trial, because, among other
 

Case 7:19-cr-00736-NSR Document17 Filed 07/08/20 Page 2 of 2

Hon. Nelson S. Roman
September 11, 2020
Page 2 of 2

things, it will allow defense counsel to review discovery with their clients, determine
what pre-trial motions, if any, to make and prepare such motions, prepare for trial,
and engage in disposition discussions. Accordingly, the Government respectfully re-
quests that time be excluded pursuant to the Speedy Trial Act, 18 U.S.C.
§ 3161(h)(7)(A), though September 11, 2020, or such other date that this Court sets
for the adjourned conference. Defense counsel have consented to such an exclusion of
time. I have attached a proposed order excluding time.

Please feel free to contact me with any questions or issues.

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney

- e

By: Ree
Michaél D. Maimin
Assistant United States Attorney
(914) 993-1952

cc: Benjamin Gold, Esq. (by electronic mail and CM/ECF)
Michael K. Burke, Esq. (by electronic mail and CM/ECF)
